Citation Nr: 1220763	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected anxiety disorder.

2.  Entitlement to an increased initial evaluation for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from August 1960 to September 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  The competent evidence of record indicates the Veteran suffers from hypertension that has been aggravated beyond its normal progression by her service-connected anxiety disorder.

2.  In a November 8, 2011, statement, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the appeal of the issue of entitlement to an increased initial evaluation for an anxiety disorder.


CONCLUSIONS OF LAW

1.  Hypertension is aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation for an anxiety disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire remaining benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104 (West 2002).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

I. Service Connection

The Veteran contends that she suffers from chronic hypertension that is proximately due to, or in the alternative, aggravated beyond normal progression by her service-connected anxiety disorder.  Initially, the Board observes the Veteran has not asserted, nor does the record indicate, that her current hypertension is directly related to her active service.  As such, the Board will not discuss direct service connection in the instant case.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Board notes that the provisions of 38 C.F.R. § 3.310 have been amended during the pendency of the instant appeal.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  However, given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

Significantly, the Veteran was provided a VA contract examination in January 2009 to address the etiology of her hypertension.  Following a review of the claims file and an evaluation of the Veteran, the examiner opined that the primary cause of the Veteran's hypertension is essential rather than her service-connected anxiety disorder.  The examiner further opined that her service-connected anxiety disorder aggravates the underlying hypertension due to the release of increased catecholamine, leading to vasospasm and episodic elevation of the blood pressure.  

The Board acknowledges that the VA contract examiner was unable to determine a baseline manifestation of hypertension prior to aggravation, which is required before service connection may be awarded.  However, as discussed above, the Veteran's claim was pending prior to these regulatory amendments; therefore, the requirement of establishing a baseline level of disability is not applicable to the instant claim.  

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

Accordingly, in resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted for aggravation of hypertension by a service-connected anxiety disorder.

II. Increased Initial Evaluation

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2011).  The appellant's representative has withdrawn the issue of an increased initial evaluation for an anxiety disorder; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

ORDER

Service connection for hypertension is granted.

The issue of entitlement to an increased initial evaluation for an anxiety disorder is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


